*24The appellant, South, has not attempted, to show that his claims have been surveyed agreeably to their entries. So that it is only necessary to determine how the survey under which Bowles, who-was complainant in the original suit, ought to have been made. It seems to this court that the dividing ridge, called for in the entry which the survey ought to follow, was only intended as a general designation of the land, or of the part of the country where it lays; or at any rate, that this call can not with propriety be made to control calls in the entry which from their nature are more special and precise. But in this case it would not only control but contravene the call — running about a north course for quantity — and give the survey a westwardly direction. And concerning the beginning of the survey there is no dispute. Then the-only remaining doubt is, what particular form and situation the. sui’vey should have assumed. Y>n this point, it is conceived, the principles established in the case of Miller’s Heirs against Fox’s Heirs, in aid of the general doctrine of squaring which has long been embraced, may with great propriety be applied; and this, it appears, has been done by the court from whose decision this-appeal was taken.
Wherefore, it is decreed and ordered, that the decree of the said district court shall stand affirmed and unaltered. And that theappellee recover of the appellant his costs in this behalf expended,, which is ordered to be certified to the said court.